DETAILED ACTION
This action is in response to the amendment filed on 02/24/2021.
Claims 1, 8, and 15 have been amended.
Claims 1-2 and 4-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2011/0166891A1 – hereinafter Zerhusen) in view of Nadai (US 2007/0118410 A1) in view of Fox et al. (US 2007/0290030 A1- hereinafter Fox) 

Regarding Claim 1 (Currently Amended), Zerhusen teaches a controller of a patient support apparatus (Zerhusen: [0133]; Display support 800 may be attached to a wall by an arm assembly, mounted to an over bed table, mounted to the bed, or supported in any other manner disclosed herein. Support 800 includes a fixed display 802 including a controller or input device 804) comprising:
a processor supported on the patient support apparatus and in communication with a hospital network (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection),
an electro-magnetic reader supported on the patient support apparatus and receiving an electro-magnetic signal from a tag secured to a patient consumable without the patient consumable being within line-of-sight of the electro-magnetic reader and to transmit data to the processor Zerhusen discloses using an RFID tag attached to the patient consumables whereas the signal transmitted from RFID tags does not require line of sight to be read by an RFID reader which is one of the characteristics of the RFID tag (Zerhusen: [0006]; the computer system of the present invention uses a wireless data receiver to receive signals from badges on the caregiver and the patient and from tags on equipment, medication, a medication lock container located within the hospital room, or other supplies, [0077]; Input device 38 may include an IR or RF receiver, a bar code reader, a smart card reader, a magnetic stripe reader or other suitable input device. Input device 38 is configured to receive information from a bar-coded tag, RFID tag, or other transmitter on a wristband or badge, [0083], [0185]; Monitor 2014 also includes a sensor 2011 (or plurality of sensors 2011) for detecting badges or tags worn by caregivers, patients, etc., or mounted to equipment, supplies, files, etc. … client device 2006 can detect and identify, via locating and tracking system 2005, individuals as they come within the range of sensor 2011),
a user input configured to transmit a signal to the processor responsive to an activation of the user input by a caregiver (Zerhusen: [0073]; a computer 12 that is electrically coupled to a display 24, a bed 14, a nurse call system 36, and an input device 38. Computer 12 illustratively has a processor, a memory, [0110]; Display 624 includes a touch screen control panel 628 that displays a plurality of caregiver icons 630 and a plurality of patient icons 632. By activating one of the icons, menus are called up and displayed on touch screen 628…, [0113], [0210]; client device 2006 responds to user activation of bed control icons displayed on screen 2048 by , and
a memory having stored therein a plurality of instructions that when executed by the processor (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection) cause the controller to:
receive, automatically, unique identification information of a patient positioned on the patient support apparatus from the hospital network (Zerhusen: [0080]; a patient is assigned a unique bar code identification or a transmitter badge (for example, having an RFID tag) which transmits a unique identification signal corresponding to the patient as indicated at block 60, [0082]; Patient identification information is entered into computer 12 through input device 38 using, for example, a bar code reader which reads a bar code on a patient wristband or other location, or an RFID receiver which receives a signal from a badge or tag on the patient as illustrated at block 66. Computer 12 then determines whether the correct patient has been located for receipt of medication 42 by accessing the hospital records via network 34 as illustrated at block 68, [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient),
receive, automatically, by the electro-magnetic reader identification information of the patient consumable being administered to the patient in response to the electro-magnetic reader detecting the electromagnetic signal from the tag secured to the patient consumable when the tag is placed within the detection range of the electro-magnetic reader and receiving the identification information from the electro-magnetic signal from the tag secured to the patient consumable Zerhusen discloses receiving the patient medication (consumables) automatically , [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient; [0119]; a receiver can automatically receive input from a transmitter associated with medication, [0185]; Monitor 2014 also includes a sensor 2011 (or plurality of sensors 2011) for detecting badges or tags worn by caregivers, patients, etc., or mounted to equipment, supplies, files, etc. … client device 2006 can detect and identify, via locating and tracking system 2005, individuals as they come within the range of sensor 2011),
if the identification information of the patient consumable is automatically received, prompt, automatically, the caregiver to verify, through the user input, the unique identification information of the patient to whom the patient consumable is being administered Zerhusen  discloses up on receiving automatically the medication (consumables), it prompts  to caregiver to verify patient  (Zerhusen: [0082]; An image of the patient may be displayed on display 24 to permit the nurse to verify the patient's identity, [0083], [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient… an image similar to that shown in FIG. 48 is displayed on screen 628 advising the caregiver to scan the patient or otherwise enter patient identification information into computer, … Computer 12 then generates the screen shown in FIG. 49 that includes the patient's name, time, scheduled medications to give, scheduled dose to give, and methods of administration. An image or photo 647 of the patient is [0172]; A display of the point-of-care computer generates an image of the patient along with a display of the patient's name for viewing by the nurse. Thus, the nurse can verify that the patient being attended to is in fact the patient maintained in the hospital main database, [Claim 6]),
if the identification information of the patient consumable is automatically received, associate the unique patient consumable identification information with the unique identification information of the patient by comparing the unique patient consumable identification to the unique identification information of the patient and determine if the patient consumable may be administered to the patient Zerhusen discloses when medication information received automatically by the scanner, association of the medication information to the patient is performed by matching the patient and medication unique information provided in the hospital medical records (Zerhusen: [claim 2]; the information received from the pharmacy includes information regarding medication prescribed by a doctor to a patient associated with the hospital bed, [0082]; Computer 12 first receives patient identification information … Computer 12 then determines whether the correct patient has been located for receipt of medication 42 by accessing the hospital records via network 34 as illustrated at block 68, [0083], [0084]; computer 12 determines whether medication 42 detected at block 76 is correct by comparing the received identification signal to information received from hospital network 34…, [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient…, [0119]),
if the identification information from the patient consumable is automatically received, determine if the caregiver is authorized to administer the patient consumable to the patient, Zerhusen discloses the patient identification and consumables information is verified and a caregiver is authorized to administer the medication (Zerhusen [0082], [0083] If, at block 68, the correct patient is identified and is due for medication 42, computer 12 receives nurse 
if the caregiver is authorized to administer the patient consumable to the patient, allow the caregiver access to the patient consumable Zerhusen discloses based on confirming the caregiver is authorized to administer medication on the patient, the computer unlocks the medication box providing access to medication (Zerhusen: [Fig. 128], [0008]; If the nurse is not authorized to administer the medication, access to the locked medical container is denied. If the nurse is authorized, then the locked medical container is scanned or otherwise sensed by the computer to determine whether the medication contained therein matches the scheduled medication for the patient. If so, the locked medical container is opened, [0083]; If the nurse is not authorized to administer medication 42, then access to medication 42 in locked medication box 46 is denied at block 70…, [0173]; The computer display generates an image of the nurse along with the nurse's name as indicated by block 1554. If the nurse is authorized to dispense the medication, then the process proceeds to step 1560…, [0174]; If the correct box and nurse are identified, then the system receives input (block 1564) identifying the individual medication as it is removed… )
Zerhusen discloses allowing the care giver to access the patient medication box, confirming the medication administration process and permitting the authorized caregiver to input or access to the consumable and provide an input on the client device regarding billing information [0008], [0212], however Zerhusen does not expressly disclose prompting the option 

Nadai teaches …prompt the caregiver to indicate, through the user input, whether the specific patient consumable is to be billed to the patient supported on the patient support apparatus Nadai discloses a user interface providing the patient identification information and the drug/ consumable information where the caregiver is prompt to indicate billing the patient (Nadai: [Fig. 59, 60], [0314]; FIG. 57 shows a prompt offering to bill a 99211 Office Visit… The nurse clicks Yes, [0316]; FIG. 59 shows a prompt offering to bill the special tubing … The nurse clicks, Yes, [0048]; The computer program instructions receive treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service, [claim 1]; receiving treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service)
if the caregiver indicates that the patient consumable billed to the patient, transmit data and instructions to the hospital network to generate a record, in real time, indicative that the patient consumable is to be billed to the patient, the data including the associated unique patient consumable identification information and the unique identification information of the patient  Nadai discloses the user (i.e. nurse) interaction with application functions are done on a real time where when the nurse indicate the consumable(s) to be billed to the patient, a complete record of the billable charges is generated (Nadai: [Fig. 50-51, 58-60, 69-73], [0048]; The computer program instructions process the treatment data to obtain nurse documentation, ... The instructions automatically generate an electronic bill, [0190]; the application has the capability to allow entry of patient treatment data in real time, [0290]; FIG. 50 shows a prompt to offering to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerhusen to provide an indicative of selecting to bill or not to bill the patient for treatment consumables using a user interface and update inventory accordingly, as taught by Nadai which helps preventing errors in billing the patient and quicker reimbursement (Nadai: [0004]; Currently, oncology physicians record the services for the treatment of a patient on a paper checklist. This paper is often called an: Encounter Form; a Superbill; or, in the case of hospital and office examination visits, a Face Sheet. These items are checked off and blanks are filled in to record the therapy and services provided during a patient visit. The sheets of paper tend to be incomplete and prone to errors … The ordering of these codes obtain affects timely reimbursement).
Zerhusen and Nadai disclose prompting the caregiver for indicating the patient consubale to be billed by accepting or rejecting the medication billing and tracking of consumed items, however Zerhusen and Nadai do not expressly disclose update inventory.

Fox teaches
update inventory records, in real time, in the hospital network to account for the use of the patient consumable upon indication by the caregiver that the patient consumable is to be billed Fox discloses when an item to be used on a patient is scanned, the item is deducted from the inventory and accordingly updating the inventory quantity (Fox: [Fig 8C], [0037] The 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerhusen and Nadai to provide an indicative of the patient financial records for treatment consumables charges using a user interface and update inventory accordingly, as taught by Fox which helps monitoring supplies and consumed items on a patient to provide an accurate cost and reimbursements (Fox: [0003]).

Regarding Claim 2 (Original), the combination of Zerhusen, Nadai, and Fox teaches the controller of claim 1, wherein the user input is a touch screen and the plurality of instructions cause the user input to display (i) a first touch-to-accept option to bill the patient consumable to the patient and (ii) a second touch-to-accept option not to bill the patient consumable to the patient to prompt the caregiver to indicate whether the patient consumable is to be billed to the patient Zerhusen discloses a touch screen with accept option “YES” icon and not to accept/reject option “NO” icon to be touched to execute a command such as accepting or rejecting medication. (Zerhusen: [Fig. 53]), however does not discloses the option for caregiver to bill “YES” or not bill “NO”. Nadai discloses a user interface prompting the caregiver a first touch to bill the patient “YES” and a second touch not to bill the patient “NO” (Nadai: [Fig. 59-60]). 


Regarding Claim 4 (Original), the combination of Zerhusen, Nadai, and Fox teaches the controller of claim 2, wherein the record indicates that the patient consumable was digested by the patient Zerhusen discloses the caregiver providing the indication that the patient held down or ingested the medication. (Zerhusen:[Fig. 53], [0084]; If medication 42 was held down, computer 12 adds medication 42 to the patient's chart including dosage amount and time of administration) but does not expressly disclose updating the inventory database [0119]; Computer 12 next displays an image similar to that shown in FIG. 53 on screen 628 to permit the caregiver to indicate whether medication 42 given to the patient was held down. If the yes icon 674 is touched, then computer 12 charts the dosage of medication 42 given to the patient, [0175]; the nurse may be prompted via the point-of-care computer display to enter whether or not the patient held down the medication. If the patient held down the medication, then the medication is added to the patient's chart at block 1580. If not, the medication is not added to the patient's chart as indicated by block 1582).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Original), the combination of Zerhusen, Nadai, and Fox teaches the controller of claim 2, wherein the plurality of instructions stored in the memory further cause the controller to display information relating to the patient consumable on the touch screen (Zerhusen: [0084]; If medication 42 is correct, computer 12 displays information related to . Nadai discloses instructions stored in the memory display information relating to medications related to the patient treatment (Nadai: [Fig. 48, 50, 54], [0048]; Computer program instructions are stored in the memory… The computer program instructions receive treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service, [Claim 21]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Original), the combination of Zerhusen, Nadai, and Fox teaches the controller of claim 1, wherein the electro-magnetic reader includes an RFID reader configured to receive, automatically, an electro-magnetic signal from an RFID tag attached to the patient consumable in response to the RFID tag being within a detection range of the RFID reader (Zerhusen: [0077]; Input device 38 may include an IR or RF receiver, a bar code reader, a smart card reader, a magnetic stripe reader or other suitable input device. Input device 38 is configured to receive information from a bar-coded tag, RFID tag, or other transmitter on a wristband or badge 40 located on a patient, on medication 42 to be given to the patient, [0083]; computer 12 may identify medication 42 or locked medication box 46 by detecting a unique identification signal transmitted by a badge or RFID tag associated with medication 42).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Original), the combination of Zerhusen, Nadai, and Fox teaches the controller of claim 1, wherein the electro-magnetic reader includes a barcode reader configured to receive an electro-magnetic signal from a barcode attached to the patient consumable (Zerhusen: [0077]; Input device 38 may include an IR or RF receiver, a bar code reader, a smart card reader, a magnetic stripe reader or other suitable input device. Input device 38 is configured to receive information from a bar-coded tag, RFID tag, or other transmitter on a wristband or badge 40 located on a patient, on medication 42 to be given to the patient).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2011/0166891A1 – hereinafter Zerhusen) in view of Nadai (US 2007/0118410 A1) 

Regarding Claim 8 (Currently Amended), Zerhusen teaches a controller of a patient support apparatus Zerhusen: [0133]; Display support 800 may be attached to a wall by an arm assembly, mounted to an over bed table, mounted to the bed, or supported in any other manner disclosed herein. Support 800 includes a fixed display 802 including a controller or input device 804) comprising:
a processor supported on the patient support apparatus (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection),
an electro-magnetic reader supported on the patient support apparatus configured to transmit data to the processor (Zerhusen: [0006]; the computer system of the present invention uses a wireless data receiver to receive signals from badges on the caregiver and the patient and ,
a user input configured to transmit a signal to the processor responsive to an activation of the user input by a (Zerhusen: [0073]; a computer 12 that is electrically coupled to a display 24, a bed 14, a nurse call system 36, and an input device 38. Computer 12 illustratively has a processor, a memory, [0110]; Display 624 includes a touch screen control panel 628 that displays a plurality of caregiver icons 630 and a plurality of patient icons 632. By activating one of the icons, menus are called up and displayed on touch screen 628…, [0113], [0210]; client device 2006 responds to user activation of bed control icons displayed on screen 2048 by generating appropriate signals for transmission (either over a wired connection or wirelessly) to actuators controlling various conventional bed functions), and
a memory having stored therein a plurality of instructions (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection) that when executed by the processor cause the controller to:
receive, automatically, by the electro-magnetic reader, data from a tag secured to a patient consumable indicative of a type of patient consumable being administered to a patient supported on the patient support apparatus in response to the electromagnetic reader receiving an electro-magnetic signal from the tag secured to the patient consumable (Zerhusen: [0083]; computer 12 may identify medication 42 or locked medication box 46 by detecting a unique , [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient; [0119]; a receiver can automatically receive input from a transmitter associated with medication, [0185]; Monitor 2014 also includes a sensor 2011 (or plurality of sensors 2011) for detecting badges or tags worn by caregivers, patients, etc., or mounted to equipment, supplies, files, etc. … client device 2006 can detect and identify, via locating and tracking system 2005, individuals as they come within the range of sensor 2011)
if the identification information of the patient consumable 1s automatically received, determine if the caregiver is authorized to administer the patient consumable to the patient, Zerhusen discloses the patient identification and consumables information is verified and a caregiver is authorized to administer the medication (Zerhusen [0082], [0083] If, at block 68, the correct patient is identified and is due for medication 42, computer 12 receives nurse identification information as illustrated at block 72. Input device 38 scans a bar code tag associated with the nurse or automatically detects a unique identification signal from a badge or RFID tag assigned to the nurse. Computer 12 then determines whether the nurse is an authorized caregiver for administering medication 42…, [0084])
if the caregiver is authorized to administer the patient consumable to the patient, allow the caregiver access to the patient consumable, Zerhusen discloses based on confirming the caregiver is authorized to administer medication on the patient, the computer unlocks the medication box providing access to medication (Zerhusen: [Fig. 128], [0008]; If the nurse is not 
Zerhusen discloses allowing the care giver to access the patient medication box, confirming the medication administration process and permitting the authorized caregiver to input or access to the consumable and provide an input on the client device attached to the patient bed regarding billing information ([0008], [0177], [0212]), however Zerhusen does not expressly disclose prompting the option for the caregiver to bill or not bill the patient and accordingly the system process to update inventory based on usage.

Nadai teaches 
Prompt, …, the caregiver to indicate, through the user input, whether the specific patient consumable is to be billed to the patient supported on the patient support apparatus Nadai discloses a user interface providing the patient identification information and the drug/ consumable information where the caregiver is prompt to indicate billing the patient (Nadai: [Fig. 50-51, 58-60], [0314]; FIG. 57 shows a prompt offering to bill a 99211 Office Visit… The 
generate, automatically, and in real time, a record indicative that the patient consumable is to be billed to the patient if the caregiver indicates that the patient consumable is to be billed to the patient supported on the patient support apparatus Nadai discloses the user (i.e. nurse) interaction with application functions are done on a real time that may be execyted at the patient chair where the nurse indicate the consumable(s) to be billed to the patient, a complete record of the billable charges is generated (Nadai: [Fig. 50-51, 58-60, 69-73], [0048]; The computer program instructions process the treatment data to obtain nurse documentation, ... The instructions automatically generate an electronic bill, [0190]; the application has the capability to allow entry of patient treatment data in real time, [0290]; FIG. 50 shows a prompt to offering to bill a Chemo Kit to PPOM… The nurse agreed to issue the charge by clicking on Yes, [0152]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerhusen to provide an indicative of selecting to bill or not to bill the patient for treatment consumables using a user interface, as taught by Nadai which helps preventing errors in billing the patient and quicker reimbursement (Nadai: [0004]; Currently, oncology physicians record the services for the treatment of a patient on a paper checklist. This paper is often called an: Encounter Form; a Superbill; or, in the case of hospital and office examination visits, a Face Sheet. These items are checked off and blanks are filled in to record the therapy and services provided during a patient visit. The sheets of paper 

Regarding Claims 9 and 17 (Original), the claims repeat substantially the same limitations in Claim 4. As such, claims 9 and 17 are rejected for substantially the same reasons given for claim 4 and is incorporated herein.

Regarding Claim 10 (Original), the claim repeats substantially the same limitations in Claim 1. As such, claim 10 is rejected for substantially the same reasons given for claim 1 and is incorporated herein.

Regarding Claims 11 and 18 (Original), the claims repeat substantially the same limitations in Claim 2. As such, claim 11 and 18 are rejected for substantially the same reasons given for claim 2 and is incorporated herein.

Regarding Claim 12 and 19 (Original), the claims repeat substantially the same limitations in Claim 1. As such, claims 12 and 19 are rejected for substantially the same reasons given for claim 1 and are incorporated herein.

Regarding Claim 13 (Original), the claim repeats substantially the same limitations in Claim 6. As such, claim 13 is rejected for substantially the same reasons given for claim 6 and is incorporated herein.

Regarding Claim 14 (Original), the claim repeats substantially the same limitations in Claim 7. As such, claim 14 is rejected for substantially the same reasons given for claim 7 and is incorporated herein.

Regarding Claim 15 (Currently Amended), Zerhusen teaches a system for billing a patient (Zerhusen: [0199]; the cost of which could be tracked by system 2000 and stored on server 2002 for billing to the user, [0212]; client device 2006 may permit authorized personnel to input or access patient billing information, or may directly modify a patient's bill by detecting billable events (e.g., usage of medication, purchase of pay-per-view entertainment, or the usage of equipment)), the system comprising:
a hospital information system, (Zerhusen: [Fig. 129], [0176]; Server 2002 is further coupled to any of a variety of health care data systems),
a patient support apparatus including a controller in communication with the hospital information system (Zerhusen: [0133]; Display support 800 may be attached to a wall by an arm assembly, mounted to an over bed table, mounted to the bed, or supported in any other manner disclosed herein. Support 800 includes a fixed display 802 including a controller or input device 804, [0176]; Server2002 is coupled to a transceiver 2012 that communicates with network 2004 to transmit signals to and receive signals from a plurality of transceivers 2013 connected to client devices 2006. Server2002 is further coupled to any of a variety of health care data systems, [0186]; Software 2050 facilitates communications with between server 2002 and client devices 2006, health care data systems), the controller having a processor (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection), an electro-magnetic reader configured to transmit data to the processor (Zerhusen: [0006]; the computer system of the present invention uses a wireless data receiver to receive signals from badges on the caregiver and the patient and from tags on equipment, medication, a medication lock container located within the hospital room, or other supplies, [0077]; Input , a user input configured to transmit a signal to the processor responsive to an activation of the user input by a caregiver (Zerhusen: [0073]; a computer 12 that is electrically coupled to a display 24, a bed 14, a nurse call system 36, and an input device 38. Computer 12 illustratively has a processor, a memory, [0110]; Display 624 includes a touch screen control panel 628 that displays a plurality of caregiver icons 630 and a plurality of patient icons 632. By activating one of the icons, menus are called up and displayed on touch screen 628, [0210]; client device 2006 responds to user activation of bed control icons displayed on screen 2048 by generating appropriate signals for transmission (either over a wired connection or wirelessly) to actuators controlling various conventional bed functions), and a memory having stored therein a plurality of instructions (Zerhusen: [0073]; Computer 12 illustratively has a processor, a memory, and a plurality of input and output ports. Computer 12 is coupled to bed 14 either by a wired connection shown in FIG. 1, or by a wireless connection) that when executed by the processor cause the controller to:
receive, automatically by the electro-magnetic reader, data from a tag secured to a patient consumable indicative of the type of patient consumable being administered to the patient (Zerhusen: [0083]; computer 12 may identify medication 42 or locked medication box 46 by detecting a unique identification signal transmitted by a badge or RFID tag associated with medication 42, locked medication box 46, or other medication container, [0084]; computer 12 determines whether medication 42 detected at block 76 is correct by comparing the received identification signal to information received from hospital network 34, [0118]; a receiver automatically receives a transmission from a badge or tag associated with the patient; [0119]; a 
if the identification information of the patient consumable is automatically received, determine if the caregiver is authorized to administer the patient consumable to the patient, Zerhusen discloses the patient identification and consumables information is verified and a caregiver is authorized to administer the medication (Zerhusen [0082], [0083] If, at block 68, the correct patient is identified and is due for medication 42, computer 12 receives nurse identification information as illustrated at block 72. Input device 38 scans a bar code tag associated with the nurse or automatically detects a unique identification signal from a badge or RFID tag assigned to the nurse. Computer 12 then determines whether the nurse is an authorized caregiver for administering medication 42…, [0084])
if the caregiver is authorized to administer the patient consumable to the patient, allow the caregiver access to the patient consumable, Zerhusen discloses based on confirming the caregiver is authorized to administer medication on the patient, the computer unlocks the medication box providing access to medication (Zerhusen: [Fig. 128], [0008]; If the nurse is not authorized to administer the medication, access to the locked medical container is denied. If the nurse is authorized, then the locked medical container is scanned or otherwise sensed by the computer to determine whether the medication contained therein matches the scheduled medication for the patient. If so, the locked medical container is opened, [0083]; If the nurse is not authorized to administer medication 42, then access to medication 42 in locked medication 
Zerhusen discloses allowing the care giver to access the patient medication box, confirming the medication administration process and permitting the authorized caregiver to input or access to the consumable and provide an input on the client device regarding billing information [0008], [0212], however Zerhusen does not expressly disclose prompting the option for the caregiver to bill or not bill the patient and accordingly the system process to update inventory based on usage.

Nadai teaches 
Prompt, …, the caregiver to indicate, through the user input, whether the specific patient consumable is to be billed to the patient being treated Nadai discloses a user interface providing the patient identification information and the drug/ consumable information where the caregiver is prompt to indicate billing the patient (Nadai: [Fig. 59, 60], [0314]; FIG. 57 shows a prompt offering to bill a 99211 Office Visit… The nurse clicks Yes, [0316]; FIG. 59 shows a prompt offering to bill the special tubing … The nurse clicks, Yes, [0048]; The computer program instructions receive treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service, [claim 1]; receiving treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service),
generate a record, in real time, indicative that the patient consumable is to be billed to the patient being treated if the caregiver indicates that the patient consumable is to be billed to the patient being treated Nadai discloses the user (i.e. nurse) interaction with application functions are done on a real time where when the nurse indicate the consumable(s) to be billed to a patient receiving a treatment (e.g. Hydration), a complete record of the billable charges is generated (Nadai: [Fig. 50-51, 58-60, 69-73], [0192]; [0284], [0289]; The nurse agreed to issue the charge by clicking on Yes. [0290] FIG. 50 shows a prompt to offering to bill a Chemo Kit to PPOM… The nurse agreed to issue the charge by clicking on Yes)
transmit the record to the hospital information system to allow the hospital information system to generate a bill for the patient, the bill including the patient consumable Nadai discloses the user (i.e. nurse) interaction with application functions and patient data entry are done on a real time where when the nurse indicate the consumable(s) to be billed to the patient, a complete record of the billable charges is generated (Nadai: [Fig. 50-51, 58-60, 69-73], [0048]; The computer program instructions process the treatment data to obtain nurse documentation, ... The instructions automatically generate an electronic bill, [0190]; the application has the capability to allow entry of patient treatment data in real time, [0290]; FIG. 50 shows a prompt to offering to bill a Chemo Kit to PPOM… The nurse agreed to issue the charge by clicking on Yes, [0291]; the Treatment Sheet appeared for review. Let's presume it is complete and the patient encounter is ready for billing. The nurse clicked Close and accepted [Save and submit to billing] and clicked Done).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerhusen to provide an indicative of selecting to bill or not to bill the patient for treatment consumables using a user interface, as  Currently, oncology physicians record the services for the treatment of a patient on a paper checklist. This paper is often called an: Encounter Form; a Superbill; or, in the case of hospital and office examination visits, a Face Sheet. These items are checked off and blanks are filled in to record the therapy and services provided during a patient visit. The sheets of paper tend to be incomplete and prone to errors … The ordering of these codes obtain affects timely reimbursement).

Regarding Claim 16 (Original), the claim repeats substantially the same limitations in Claim 1. As such, claim16 is rejected for substantially the same reasons given for claim 1 and is incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2011/0166891A1 – hereinafter Zerhusen) in view of Nadai (US 2007/0118410 A1) as mentioned in claim 15 above, and in view of Fox et al. (US 2007/0290030 A1- hereinafter Fox) 

Regarding Claim 20 (Original), the combination of Zerhusen and Nadai teaches the system of claim 15, wherein the plurality of instructions further cause the controller 
Zerhusen and Nadai discloses instructions stored in the system and tracking the use of items (Nadai: [0048]; Computer program instructions are stored in the memory… The computer program instructions receive treatment data which identifies a drug administered to the patient and a procedure performed on the patient on a date of service, [Claim 21], [claim 42]), but 
Fox teaches to transmit the record to an inventory database to update the inventory database stored to indicate that the patient consumable has been expended Fox discloses when an item to be used on a patient is scanned, the item is deducted from the inventory and accordingly updating the inventory quantity (Fox: [Fig 8C], [0037] The caregiver computing device 60 accesses the central information system 20 through the network interface 70 … Real time updates and current access orders are available through the caregiver computing device 60 in real time [0054]; signed documentation of the completion of the task is received from the appropriate caregiver, [0059]; after the signed documentation of a completed task is received… the inventory amount for the scanned supply item is decremented. In other words, the inventory data is updated to reflect that the quantity of the scanned supply item has decreased with its use for the patient, [0060]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerhusen and Nadai to provide an indicative of the patient financial records for treatment consumables charges using a user interface and update inventory accordingly, as taught by Fox which helps monitoring supplies and consumed items on a patient to provide an accurate cost and reimbursements (Fox: [0003]).


Response to Amendment
Applicant's arguments filed 02/24/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:

Applicant argument with respect to the 35 U.S.C. § 103 rejection on page 08-10 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to Applicant's argument “Neither Zerhusen nor Nadia teach that a patient consumable is automatically detected by a controller”, as recited, Examiner disagree. Although the Applicant is arguing an amended feature(s), Examiner described and recited the disclosed paragraphs by Zerhusen ([0008], [0083]-[0084], [0118]-[0119]) teaching the argued limitation. 
In response to Applicant's argument “neither Zerhusen nor Nadia teach that a controller determines if the caregiver is authorized to administer a particular patient consumable to the patient”, as recited, Examiner disagree. Although the Applicant is arguing an amended feature(s), Examiner described and recited the disclosed paragraphs by Zerhusen ([0008], [0083]-[0084], [0173]-[0174]) teaching the argued limitation.
In response to Applicant's argument “Nadai does not teach that the caregiver is prompted to determine if a certain consumable can be billed to the insurance company in real time”, as recited, Examiner disagree. While the Applicant is arguing a feature that is not claimed “billed to the insurance company”, Nadia teaches the argued feature(s) (see Nadia: [0112]-[0116]) and the prompting function to be billed or not is disclosed and recited in the rejection (Nadia: [Fig. 59, 60], [0048], [0314], [0316], [claim 1]).

In response to Applicant's argument “Nadia does not teach that an electronic bill is generated if the caregiver that is authorized to administer the patient consumable indicates that the patient consumable is to be billed to the patient supported on the patient support apparatus”, as recited, Examiner disagree. Although Nadia discloses a caregiver can perform the function that may be done at patient chair, the authorization feature is disclosed by Zerhusen. 
In response to Applicant's argument “Nadia does not teach that data including the associated unique patient consumable identification information and the unique identification information of the patient are transmitted to the hospital network to generate the said record”, as recited, Examiner disagree. Although the feature of associating the unique patient consumables/ medication to the patient is disclosed by Zerhusen, Nadia still discloses associating the unique consumables (Chemo Kit, tubes, etc.) to the patient records and generate in the super bill.   
In response to Applicant's argument “Fox does not teach that the inventory is updated if the caregiver indicates that the patient consumable is to be billed to the patient”, Examiner disagree. Although the feature of caregiver indicating the consumables to be billed is disclosed by Nadia, Fox discloses charges associated with patient supply can be initiated by the caregiver (see Fox [0055]-[0060]).
Examiner noticed in the above arguments that the Applicant is arguing the references individually. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by arguing references individually where the rejections are 
As such, Applicant's remarks with regard to Zerhusen, Nadai, and Fox in claim 1 are unpersuasive. The 103 rejections of independent claims 8 and 15 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626